Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Claims 1-30 are allowed.
  For claims 1-30, the prior art fails to teach a combination of selecting, for the alert transmission, frequency domain transmission resources within the one or more available channels based on the presence of the one or more systems and the severity level, wherein the frequency domain transmission resources for a highest severity level transmission are spaced further apart from the one or more neighbor channels in the frequency domain than the frequency domain transmission resources for a lower severity level transmission; and transmitting the alert transmission on the frequency domain transmission resources.

3. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Negus et al. (2015/0230105) is cited to show a system which is considered pertinent to the claimed invention.

4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171.  The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476